DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 5/3/2022.
Claims 21-31 are pending. Claims 1-20 have been cancelled. Claims 21-31 are newly added.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170094048 A1, hereinafter Kim) in view of Scott (US 20080104537 A1)

Regarding Claim 31, Kim teaches An electronic device comprising:
a touchscreen display (Kim, Paragraph [0160], The touch panel 6071, also referred to as a touchscreen, may collect a user's touch operation); and
at least one processor (Kim, Fig. 6, Element Processor), wherein the at least one processor is configured to (Kim, Paragraph [0057], t he processor is configured to run the instruction stored in the memory):
display, on the touchscreen display, a first screen in a first brightness Identify a connection of a connector for charging a battery to the electronic device
while the first screen is displayed in the first brightness (Kim, Paragraph [0113], first an environmental parameter near a charging interface of a user equipment is detected; then a lighting device disposed near the charging interface is enabled when the environmental parameter falls within a preset parameter range, and a display color, brightness),
based on the identification of the connection for charging, concurrently display, on
the touchscreen display, the first screen and first visual information regarding a charging
status with respect to the battery (Kim, Paragraph [0094], it is implemented that when a mobile phone is connecting to a charger plug, a lighting and prompting function is provided for a user according to a battery level of the mobile phone and an environmental parameter near a charging interface of a user equipment)
Kim does not explicitly disclose but Scott teaches overlaying the first screen by reducing a brightness of the first screen from the first brightness to a second brightness such that the first screen is dimly visible underneath the first visual information (Scott, Paragraph [0034], [0039], Depending upon the degree of enlargement of a visual object, the enlarged visual object might overlap at least a portion of an adjacent visual object. , a visual object that is the subject of the visual focus could appear in relatively brighter colors than the colors of the other visual objects. A visual object that is the subject of the visual focus could be depicted at a higher level of brightness than the other visual objects; it is noted since focused visual object is with higher brightness, other visual objects are in lower/second brightness).
Scott and Kim are analogous since both of them are dealing with displaying visual objects on the output display panel. Kim provided a way of displaying visual objects including charging status on the mobile phone. Scott provided a way of displaying visual objects on the screen and adjust the brightness of the particular focus object with higher brightness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate adjusting brightness taught by Scott into modified invention of Kim such that during the displaying of visual objects to displaying on screen. System will be able to changing the brightness of the particular visual object like charging status which allow user easily to visualize the current battery charging status and determine when to charging the device properly.

Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 21, 27, the prior art of record, specifically the prior art Kim et al. (US 20170094048 A1) teaches displaying visual objects including charging status on the mobile phone. Prior art Scott (US 20080104537 A1) teaches displaying visual objects on the screen and adjust the brightness of the particular focus object with higher brightness. Additional prior art Jung et al. (US 2016/0064959 A1) teaches using text or phrase to indicate the charging status. However, none of the prior art cited alone or in combination provides motivation to teach differentiating between charging information based on whether a screen with adjusted brightness is a home screen and/or a locked screen. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 22-26, 28-30, they are allowable due to their dependency to the independent Claims 21, 27 respectively.


Response to Arguments
Applicant’s arguments with respect to claim 31, filed on 5/3/2022, with respect to rejection under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior art Kim and Scott.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130264998 A1
SMART CHARGER FOR PERSONAL MEDIA DEVICES
US 20130132854 A1
Service Plan Design, User Interfaces, Application Programming Interfaces, and Device Management
US 20130076715 A1
DISPLAYING OF CHARGING STATUS ON DUAL SCREEN DEVICE
US 20120013552 A1
TOUCH-SENSITIVE DEVICE AND TOUCH-BASED  CONTROL METHOD FOR SCREEN BRIGHTNESS  THEREOF
US 20110009172 A1
MOBILE TERMINAL WITH MULTIPLE BATTERIES
US 20100306705 A1
LOCKSCREEN DISPLAY


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619